             Case 3:09-cv-00545-LRH-WGC Document 289 Filed 08/31/21 Page 1 of 2




1

2

3

4                               UNITED STATES DISTRICT COURT
5                                      DISTRICT OF NEVADA
6

7     FERNANDO NAVARRO HERNANDEZ,                      Case No. 3:09-cv-00545-LRH-WGC
8             Petitioner,
                                                       ORDER GRANTING
9              v.                                      MOTION FOR EXTENSION OF TIME
                                                       (ECF NO. 288)
10
      WILLIAM GITTERE, et al.,
11
              Respondents.
12

13

14            In this capital habeas corpus action, the respondents filed their answer on
15   July 14, 2021. The petitioner, Fernando Navarro Hernandez, represented by
16   appointed counsel, was then due to file a reply by August 30, 2021. See Order entered
17   February 20, 2015 (ECF No. 94) (45 days for reply).
18            On August 27, 2021, Petitioner filed a motion for extension of time (ECF No.
19   288), requesting an 88-day extension of time, to November 26, 2021. Petitioner’s
20   counsel states that the extension of time is necessary because of his obligations in
21   other cases. The respondents do not oppose the motion for extension of time.
22            The Court finds that the motion for extension of time is made in good faith and
23   not solely for the purpose of delay, and that there is good cause for the extension of
24   time.
25            IT IS THEREFORE ORDERED that Petitioner’s Motion for Extension of Time
26   (ECF No. 288) is GRANTED. Petitioner will have until and including November 26,
27   2021, to file his reply.
28
                                                   1
          Case 3:09-cv-00545-LRH-WGC Document 289 Filed 08/31/21 Page 2 of 2




1           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered February 20, 2015 (ECF No. 94) will remain

3    in effect.

4

5           DATED THIS 31st day of August, 2021.
6

7
                                             LARRY R. HICKS,
8                                            UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                2
